     Case 2:20-cv-00198-SMJ             ECF No. 71    filed 08/05/20   PageID.18641 Page 1 of 3




 1                                              HONORABLE SALVADOR MENDOZA, JR.

 2   Angelo J. Calfo
     Patricia A. Eakes
 3   CALFO EAKES LLP
     1301 Second Avenue, Suite 2800
 4   Seattle, WA 98101
     Phone: (206) 407-2210
 5   Fax: (206) 407-2224
     Email: angeloc@calfoeakes.com
 6            pattye@calfoeakes.com

 7

 8                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     DONNA ROBINS,                                         Case No. 2:20-cv-00198-SMJ
10
                                         Plaintiff,        NOTICE OF SETTLEMENT
11
              vs.
12
     ETHICON, INC., and JOHNSON &
13   JOHNSON,

14                                      Defendants.

15

16           Plaintiff Donna Robins and Defendants Ethicon, Inc. and Johnson &
17   Johnson, jointly submit this Notice of Settlement and hereby inform the Court as
18   follows:
19           1.      Plaintiff has reached an agreement with Defendants to resolve all of
20   her claims in this action.
     NOTICE OF SETTLEMENT                                                             LAW OFFICES
                                                                                  CALFO EAKES LLP
     (Case No. 2:20-cv-00198-SMJ) - 1                                      1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
     Case 2:20-cv-00198-SMJ             ECF No. 71   filed 08/05/20   PageID.18642 Page 2 of 3




 1           2.      The parties are in the process of finalizing a settlement agreement but

 2   need approximately 45 days to complete this process.                   After finalizing the

 3   settlement agreement, the parties will file a stipulated motion to dismiss this

 4   action.

 5           3.      Based on the foregoing, the parties respectfully request that the Court

 6   temporarily suspend all further proceedings.

 7   DATED: August 5, 2020

 8   s/ Angelo J. Calfo                               s/ Joseph A. Grube
     Angelo J. Calfo, WSBA# 27079                     Joseph A Grube
 9   Patricia A. Eakes, WSBA# 18888                   Karen K Orehoski
     CALFO EAKES LLP                                  Breneman Grube Orehoski, PLLC
10   1301 Second Avenue, Suite 2800                   1200 5th Avenue
     Seattle, WA 98101                                Suite 625
11   Phone: (206) 407-2210                            Seattle, WA 98101-3118
     Fax: (206) 407-2224                              206-624-5975
12   Email: angeloc@calfoeakes.com                    Fax: 206-770-7607
     Email: pattye@calfoeakes.com                     Email: joe@bgotrial.com
13
     s/ Anita Modak-Truran                            s/ Christopher A. Gomez
14   Anita Modak-Truran                               Christopher A Gomez
     Butler Snow LLP - TN                             Lee B Balefsky
15   150 3rd Avenue                                   Kline & Specter PC
     Suite 1600                                       1525 Locust Street
16   Nashville, TN 37201                              18th Floor
     615-651-6700                                     Philadelphia, PA 19102
17   Email: anita.modak-                              215-772-0420
     truran@butlersnow.com                            Fax: 215-735-0960
18   PRO HAC VICE                                     Email: lee.balefsky@klinespecter.com
                                                      chris.gomez@klinespecter.com
19   Counsel for Defendants Ethicon, Inc.             PRO HAC VICE
     and Johnson & Johnson
20                                                    Counsel for Plaintiff Donna Robins

     NOTICE OF SETTLEMENT                                                            LAW OFFICES
                                                                                 CALFO EAKES LLP
     (Case No. 2:20-cv-00198-SMJ) - 2                                     1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101
                                                                         TEL (206) 407-2200 FAX (206) 407-2224
     Case 2:20-cv-00198-SMJ     ECF No. 71    filed 08/05/20   PageID.18643 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2         1.    The undersigned hereby certifies that on August 5, 2020, I

 3   electronically filed the foregoing with the Clerk of the Court using the CM/ECF

 4   system, which will send notification of such filing to all CM/ECF participants.

 5         DATED this 5th day of August, 2020.

 6
                                                  s/ Janice Anderson
 7                                                   Janice Anderson
                                                     Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

     STIPULATED MOTION TO DISMISS WITHOUT                                     LAW OFFICES
                                                                          CALFO EAKES LLP
     PREJUDICE                                                     1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101
     (NO. 2:20-cv-00198-SMJ) - 3                                  TEL (206) 407-2200 FAX (206) 407-2224
